Citation Nr: 1040961	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-28 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The appeal is remanded to obtain updated VA psychiatric treatment 
records and afford the Veteran an updated VA examination to 
ascertain the present severity of his service connected PTSD 
symptoms.  

The most recent VA treatment records are dated in February 2007.  
The RO/AMC must obtain all VA treatment records following 
February 2007 through the present.   

The Veteran through his representative requested a reexamination.  
He contends that his present symptoms warrant a higher rating.  
The Veteran is entitled to a new VA examination where there is 
evidence that his service connected disability has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).   

The RO/AMC must schedule the Veteran for an updated VA 
psychiatric examination to ascertain the current severity of his 
PTSD.  The claims file must be made available for review.  The 
examiner is to interview the Veteran regarding his present 
symptoms and conduct a mental status examination.  He or she must 
also express an opinion regarding the present occupational and 
social impairment resulting from PTSD symptoms.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records occurring 
after February 2007.  

2. After associating all updated VA treatment 
records with the claims file, schedule the 
Veteran for a VA psychiatric examination to 
ascertain the current severity of his PTSD.  
The claims file must be made available for 
review.  The examiner is to interview the 
Veteran regarding his present symptoms and 
conduct a mental status examination.  He or 
she must also express an opinion regarding 
the present occupational and social 
impairment resulting from PTSD symptoms.  

3. To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4. After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


